Dismissed and Opinion Filed July 29, 2015




                                        S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00870-CR
                                     No. 05-15-00871-CR
                                     No. 05-15-00872-CR

                              ARTIS GRANVILLE, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                Trial Court Cause Nos. F96-43459-R, F96-19274-R, F97-45891-R

                            MEMORANDUM OPINION
                          Before Justices Bridges, Lang, and Schenck
                                  Opinion by Justice Bridges
        Artis Granville filed pro se notices of appeal on July 20, 2015 referencing convictions

from 1996 and 1997. Appellant’s notices of appeal do not state any new appealable orders have

been entered in these cases. The July 20, 2015 notices of appeal are untimely as to the 1996 and

1997 sentencing dates. See TEX. R. APP. P. 26.2(a)(1) (notice of appeal due within thirty days of

date sentence imposed or suspended in open court).        We dismiss the appeals for want of

jurisdiction.

Do Not Publish
TEX. R. APP. P. 47
150570F.U05                                       /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ARTIS GRANVILLE, Appellant                         On Appeal from the 265th Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00870-CR        V.                       Trial Court Cause No. F96-43459-R.
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Lang and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered July 29, 2015.




                                             –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ARTIS GRANVILLE, Appellant                         On Appeal from the 265th Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00871-CR        V.                       Trial Court Cause No. F96-19274-R.
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Lang and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered July 29, 2015.




                                             –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ARTIS GRANVILLE, Appellant                         On Appeal from the 265th Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00872-CR        V.                       Trial Court Cause No. F97-45891-R.
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Lang and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered July 29, 2015.




                                             –4–